Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob (US 5,087,418).
Jacob discloses providing a dental article (column 2, line 51) that is positioned in a sterilization chamber (column 3, lines 6-9) and subjecting the dental article to a hydrogen peroxide plasma treatment (column 3, lines 41-43).  The dental article includes a carbon containing compound on its surface (column 3, lines 39-40) to which hydroxy radicals will attach themselves to the carbon atoms on the surface of the dental article (column 3, lines 41-51).  The hydroxy radicals attached to the carbon atoms on the surface of the dental article forms a “carboxylic group.”  In regard to the “exhibits a contact angle of less than 45o” and “less than 45o” in claim 8, the limitation is somewhat unclear and is interpreted as having the ability to contact another item at less than the claimed angle (which appears to be inherent in any article).    In regard to claim 3, note holding container 25.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al (US 2010/0297582) in view of Jacob (US 5,087,418).
Hofstetter et al discloses the method of providing a dental implant, but does not disclose the sterilization of the implant for use.   Jacob discloses a method of subjecting medical and dental devices to be sterilized to a hydrogen peroxide plasma treatment that is carried out in the presence of a carbon containing compounds on the surface of the dental article (column 3, lines 38-40)  which during treatment hydroxy radicals for the hydrogen peroxide plasma bond with the carbon atoms on the surface of the device (column 3, lines 38-50) to form a carboxylic group attached to the surface of the article.    The hydrogen peroxide plasma treatment in the presence carbon containing compound would inherently provide for the claimed “contact angle of less than 45°“ in view of applicant’s disclosure that such treatment provide for the claimed contact angle.   To have sterilized the Hofstetter et al dental implant for use in the prior art manner disclosed by Jacob would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In regard to claims 4, 5, 17 and 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the Hofstetter et al dental implant in a sealed package after being sterilized so that it would remain sterile prior to its use.    In regard to claim 8, the Jackson et al hydrogen peroxide plasma treatment would inherently provide for the claimed contact angle.   In regard to claims 9 and 10, note paragraph [0018] of Hofstetter et al.   In regard to claims 11 and 12, note paragraph [0028] of Hofstetter et al.  

Claims 4-7, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al (US 2010/0297582) in view of Jacob (US 5,087,418) as applied above and in further view of Yan (US 2005/0268573).
Hofstetter et al/Jacob do not disclose steps for packaging the sterilized dental implant for storage until a later use.   Yan, however, teaches that it desirable to sterilize medical devices by placing the device to be sterilized in packaging that is permeable to the sterilizing gas so that it may be delivered to and used by the appropriate user (see paragraphs [0003], [0007]).    In regard to claim 4-7, and 17, Yan teaches that after the article in the permeable packaging is sterilized, then it is further package in gas-tight packaging to prevent permeation of undesirable gas into the container interior (paragraph [0010]).  To have positioned the Hofstetter et al dental article in a gas permeable packaging for the sterilization procedure and then placed it gas impermeable packaging after the treatment so that it may be delivered to the surgeon as taught by Yan would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 18, the use of conventional transparent plastic packaging for the Hofstetter et al package so that the package’s contents may be viewed, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Response to Applicant’s Amendment/Remarks
Applicant’s amendment/remarks filed April 25, 2022 regarding the rejection based on Jackson et al (US 2005/0260107) are found generally persuasive and the rejection withdrawn.  It is noted, however, as applied above other prior art references teach applicant’s claimed invention.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712